In an action to recover damages for injuries alleged to have been sustained by plaintiff in a collision between the defendant’s automobile and plaintiff’s bicycle, order granting a preference reversed on the law and the facts, without costs, and motion denied, without costs. In our opinion the Special [Trial] Term improperly exercised its discretion in granting this preference. This court has heretofore stated that motions of this character should be sparingly granted and only upon facts which really show justification therefor. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.